Title: From John Adams to James Prince, 19 June 1813
From: Adams, John
To: Prince, James



Dear Sir
Quincy June 19th 1813.

Will  you be so good as to convey the enclosed letter, to Mr Mitchell, our agent in Halifax, for exchange of Prisoners: I have left it open that you may see, there is no treason in it. The parcel of Letters mentioned in it I received from Mr Mitchell through your hands. Decorum requires that I should acknowledge the receipt of them, by the first Cartel. With much esteem
John Adams